Citation Nr: 1411894	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-20 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than March 18, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to an effective date earlier than August 20, 2010, for the grant of service connection for arteriosclerotic heart disease associated with herbicide episode.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955 and from January 1961 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than August 20, 2010, for the grant of service connection for arteriosclerotic heart disease associated with herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran submitted a claim of entitlement to an increased disability rating for his service-connected bilateral, severe chronic lower extremity venous insufficiency on April 24, 1991.

2. Evidence received in connection with the Veteran's increased rating claim reasonably raised the issue of entitlement to a TDIU.

3. The evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to April 24, 1990. 



CONCLUSION OF LAW

The criteria for a TDIU have been met from April 24, 1991.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The information contained in a December 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied with respect to the issue decided herein.  The Veteran's service treatment records, VA treatment records, identified private treatment records, and employment records have been obtained and associated with the file.  The Board notes that the Veteran was not provided a VA examination specifically in connection with the claim of entitlement to a TDIU.  However, the Veteran has undergone multiple VA examinations in connection with the service-connected disabilities upon which the award of TDIU is based.  The record shows the VA examiners reviewed the claims file and provided sufficient information with respect to the effects of the Veteran's service-connected disabilities.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the evidence sufficient and adequate for determining the effective date for the award of TDIU.  

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b) (2013).  Factors such as employment history and educational and vocational attainments should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341 (2013).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Veteran's combined schedular rating for his service-connected disabilities was 60 percent from April 14, 1977 to March 26, 1991, with his service-connected bilateral, severe chronic lower extremity venous insufficiency rated as 60 percent disabling; 100 percent from March 27, 1991 to May 31, 1991; 60 percent from June 1, 1991 to August 19, 2010, with his service-connected bilateral, severe chronic lower extremity venous insufficiency rated as 60 percent disabling; and 70 percent on and after August 20, 2010, with his service-connected bilateral, severe chronic lower extremity venous insufficiency rated as 60 percent disabling.  In addition, the Veteran was in receipt of a TDIU from April 14, 1977 to July 31, 1983, and a TDIU was awarded in the March 2011 rating decision with an effective date of March 18, 2009.  As such, the minimum schedular criteria for a TDIU were met on April 14, 1977.  

In an April 2011 Notice of Disagreement, the Veteran asserted that the appropriate effective date for the award of a TDIU was July 31, 1983.  As noted above, the Veteran was awarded a TDIU from April 14, 1977 to July 31, 1983, and therefore, the issue of entitlement to a TDIU is moot for this period.  In an August 1983 rating decision, the RO reduced the Veteran's award to the schedular rating of 60 percent as the Veteran had not completed a VA Form 21-4140 Employment Questionnaire in response to the RO's request.  The Veteran submitted a completed Employment Questionnaire in October 1983; however, the RO found the evidence indicated that the Veteran was no longer unemployed and continued the reduction.  As the Veteran did not perfect an appeal of the August 1983 rating decision, and no new and material evidence was submitted within the appeal period, it is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

Following the final August 1983 rating decision, the record indicates that the Veteran did not file a formal claim of entitlement to a TDIU until July 2004.  However, the RO received a claim of entitlement to a disability rating in excess of 60 percent for bilateral, severe chronic lower extremity venous insufficiency on April 24, 1991.  In this respect, the United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In October 1991, subsequent to the September 1991 adjudication of the Veteran's increased rating claim, the Veteran underwent VA examination.  The Veteran reported that that he was not working at that time.  In addition, the Veteran submitted a report of medical examination that indicated he had been unemployed from June 1988 to December 1988 and had been working approximately two times per week since January 1990.  Furthermore, the Veteran stated that he had had difficulty obtaining work due to his physical condition.  The RO reviewed this evidence and in a March 1992 rating decision re-adjudicated the Veteran's increased rating claim.  Based upon this evidence, the Board finds that a claim of entitlement to a TDIU was reasonably raised by the record in connection with the Veteran's April 24, 1991 increased rating claim.  

In addition, as a TDIU claim is considered a claim for increased compensation, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  Here, the Veteran's claim of entitlement to a TDIU is considered part and parcel of the April 24, 1991 increased rating claim, which was the first notice of intent to file a claim received subsequent to the final August 1983 rating decision.  As such, the period for consideration on appeal dates back to April 24, 1990.  38 C.F.R. § 3.400.  Accordingly, if the evidence demonstrates that entitlement to a TDIU arose during the one year period prior to April 24, 1991, then the effective date of the award will be the date entitlement arose.  If entitlement to a TDIU arose prior to the one year period, then the effective date will be April 24, 1991, the date of receipt of the claim, and if entitlement to a TDIU arose subsequent to April 24, 1991, the effective date of the award will be the date entitlement arose.

The Veteran asserts that he has been permanently disabled due to his service-connected disabilities and unemployable since his separation from active duty in April 1977.  He reports that he retired from military service because of his permanent, physical disability.   

On the October 1983 Employment Questionnaire, the Veteran reported that he had worked for Fergusm Map Company, Inc. from November 1982 to September 1983 but had recently been advised at a physical evaluation that he should no longer work.  The Veteran reported that he found it necessary to supplement his retirement income in order to meet expenses.

A May 1984 letter from the United States Postal Service (USPS) indicates the Veteran had been found medically unsuitable for the position of City Carrier.  The USPS found the Veteran's chronic venous insufficiency was not compatible with the strenuous activities required for the position, and as such, it proposed to remove the Veteran's name from the active register of eligibles.  

In his April 2006 formal claim for a TDIU, the Veteran indicated that he had last worked full-time in the military in February 1977, when he became too disabled to work.  He reported that since February 1977, he had attempted to obtain employment with the USPS in 1977.  The Veteran stated, however, that he could not work because he was unable to stay on his feet.  In an August 2010 written statement, the Veteran asserted that he had held many different odd jobs over the years in order to make ends meet but that he had been released due to his disabilities from each one.

Upon review, the Board finds that the evidence demonstrates the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as early as September 1983.  In particular, the Board finds the October 1983 Employment Questionnaire establishes the last date on which the Veteran was employed, and the evidence does not demonstrate the Veteran was able to obtain and maintain substantially gainful employment at any point subsequent to September 1983.  The VA examinations of record report that the Veteran was unemployed, and the Board finds credible the Veteran's reports of his inability to obtain and maintain employment as the result of his service-connected disabilities.  Furthermore, the Board finds it significant that the Veteran's service-connected bilateral, severe chronic lower extremity venous insufficiency has been consistently rated as 60 percent disabling since April 1977, with no periods where the disability appeared to lessen or become better.  

Therefore, resolving the benefit of the doubt in the Veteran's favor, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation beginning in September 1983.  In this case, the effective date for the award is the date of receipt of the original increased rating claim because it was the first notice of intent to file a claim following the final rating decision and the evidence does not demonstrate that entitlement to a TDIU arose during the one year period prior to receipt of the claim.  Accordingly, entitlement to a TDIU is warranted on and after April 24, 1991.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Entitlement to an effective date of April 24, 1991, for the award of a TDIU is granted.


REMAND

In the March 2011 rating decision, the RO granted entitlement to service connection for arteriosclerotic heart disease associated with herbicide exposure, with an effective date of August 20, 2010.  In an April 2011 statement, the Veteran asserted that he disagreed with the effective date of August 20, 2010, as the date of entitlement to a 100 percent disability rating.  The Veteran reported that he was diagnosed with a heart condition in December 1976 and began his initial treatment for his existing heart condition in October 2003.  The Board notes that the Veteran misidentified the effective date as the effective date for the award of a TDIU.  However, construing this document liberally, the Board finds it constitutes a Notice of Disagreement as to both the effective date assigned for the award of a TDIU and the effective date assigned for the grant of service connection for arteriosclerotic heart disease associated with herbicide exposure.  The record does not indicate that a Statement of the Case has been issued with respect to the issue of entitlement to an effective date earlier than August 20, 2010, for arteriosclerotic heart disease associated with herbicide exposure.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Obtain and associate with the record all treatment records dated from March 2011 to the present for the Veteran from the VA Medical Center in Orlando, Florida, along with records from any associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to an effective date earlier than August 20, 2010, for the grant of service connection for arteriosclerotic heart disease associated with herbicide exposure.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to the issue and the benefit remains denied, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


